ԸՆԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՊԱՅՄԱՆԱԳԻՐ ԻՊՎ-Հ69
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅԻ ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ

«282.422. 222228 2012թ.

Հայաստանի Հանրապետության էներգետիկայի ն բնական պաշարների
նախարարությունը՝ ի դեմս նախարար ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆԻ, որը գործում է
Հայաստանի Հանրապետության անունից, իր լիազորությունների սահմաններում
(այսուհետ՝ լիազոր մարմին) մի կողմից, Ա ՀՀՖՈՐՉՆ ՌԻԶՈՐՍԻՍ»» ՍՊԸ տնտեսավարող
սուբյեկտը (այսուհետ՝ ընդերքօգտագործող), ի դեմս ՉԱՈՒ ՔԻՄ ՔԱՈԻԻ, որը գործում է
իր կանոնադրության հիման վրա, մյուս կողմից, ղեկավարվելով Հայաստանի
Հանրապետության քաղաքացիական օրենսգրքով, Հայաստանի Հանրապետության
ընդերքի մասին օրենսգրքով (այսուհետ՝ օրենսգիրք) ն այլ իրավական ակտերով,
համապատասխանաբար նախարարության ն տնտեսավարող սուբյեկտի
կանոնադրություններվ ն հիմք ընդունելով Հայաստանի «Հանրապետության
օրենսդրությամբ սահմանված համապատասխան փաստաթղթերը, տրամադրվող
հանքավայրի կամ հանքավայրի տրամադրվող տեղամասի կամ հանքային ջրի աղբյուրի
կամ հորատանցքի շահագործման նախագիծը, կնքեցին սույն ընդերքօգտագործման
պայմանագիրը (այսուհետ՝ պայմանագիր):

քաղ. Երնան

1. Ընդհանուր դրույթներ

11 Պայմանագիրը նախատեսում է հանքավայրը կամ հանքավայրի տեղամասը կամ
հանքային ջրի աղբյուրը կամ հորատանցքը շահագործման տրամադրելու պայմանները
ն. ժամկետները, լեռնահատկացման կոորդինատները, կամ հանքային ջրի աղբյուրի
կամ հորատանցքի կոորդինատները ն սանիտարական գոտու սահմանները, կողմերի
իրավունքներն ու պարտականությունները, վճարների (բնօգտագործման, բնապահպանա-
կան, բնության Ա շրջակա միջավայրի պահպանության դրամագլխի համալրման,
մշտադիտարկումների իրականացման) վճարման վերաբերյալ դրույթներ, բնապահպա-
նական կառավարման պլանը, ընդերքօգտագործման իրավունքի դադարեցման
(զգուշացման, հրաժարման, փոփոխության), համայնքի սոցիալ-տնտեսական
զարգացման ոլորտում ստանձնած պարտավորությունների չափի ն կատարման
ժամկետների վերաբերյալ, հանքի փակման հետ կապված դրույթները, ինչպես նան նրանց
փոխհարաբերությունները կարգավորող այլ պայմաններ:

1.2 Պայմանագիրը բաղկացած է հիմնական տեքստից ն Խ 1 հավելվածից, որը
կազմում է պայմանագրի անբաժանելի մասը:

1.3 Պայմանագրով չկարգավորված հարաբերությունները, այդ թվում՝ կողմերի
այլ իրավունքները կարգավորվում են օրենսգրքով, ինչպես նան ոլորտը կարգավորող
այլ իրավական ակտերով:

Է.Ջ
2.Պսյ մանագրի առարկան

2.1 Պայ մանագրով` լ իազոր մարմիննընդերքօգտնգործողին 1-
10 տարիների համար տարեկան 2000.0հ ազ տ, 11-20տ. տար ե կ ան 3000.0 հազ
-Թ-ՔԻՔ5-ատ-տարեկան-40000-ԾԻազ-ԵաՓծգտակար-հանհածոի-ապա-արների
մարման համար` (ջգտակար հանածոյ ի քանակը, մ", գ/տ)
ժամանակավոր տիրապետմանն ու օգտագործմանն է հանձնում 2009թ.
մարտի 10ից մինչն 2032թ. հունվարի 26-ը ժամկետով, իսկ
ընդերքօգտագործողն ընդունում է

ՀՀ Կոտայքի մարզի Հրազդանի երկաթի

հանքավայրի

(հանքավայ րի անվանումը)

(տեղամասի անվանումը կամ հանքային ջրերի աղբյուրի անվանումը կամ հորատանցքի համարը)
հաշվեկշռային պաշարներն օգտագործման ամբողջ ժամկետի համար
70000.0 հազ. տ

8Հ«Շլ կարգի
Միմնական ն ուղեկից օգտակար հանածոների թանակները`ըստկարգերի)

որոնք հատակագծի վրա ս ըստ խտրության (հավել ված)
սահմանափակվում են հետնյ ալ կոորդինատներով՝

12 :4487397 ՝/թ8481020 ԷՀ1848.2(-208.2) 2. 24487080 84831780 Է|-1902.0(-262)
Յ.2«4486800 `/:8481988 ԷԹ-1854(-214) 4.24486427 ՝/(:8481863 ԷՀ 1834 (-194)

5.2-4486985 ՝(-8481180 ՒԷՀ1880(-240)
(տրամադրվող պաշ արների սահմանների ծայ րակետայ ին կոորդինատները)

Եր կաթի հանքաքար
(գտակ ար հանածոյ ի պաշարների տեսակները (տարատեսակները))

Բ6 պարու նակությունը -26.4655
(օգտակար հանածոյ ի լ եռնայ ին զանգվածից հանքարտադրատեսակի ել քը)
Լեռնսհատկացման սահմանները հատակագծի վրա ն ըստ խրությ ան

(հավել ված) համաձայ ն լ եռնահատկացման ակտի թիվ ԼՎ-169
(ակտի համարը)

Պայ մանագրի ԿԱ ՛1 հավել վածով նշվում են ընդերքօգտագործողի
ֆինանսական առաջ արկները լո նրա կողմից վճարվող
ընդերքօգտագործման վճարները,

Պայ մանագիրն ըստ անհրաժեշմտությ ան կարող է ունենալ նան
այլ հավել վածներ՝ օգտակար հանածոյի արդյունահանման ն հումքի
վերամշակման աշխատանքների ժամկետները, ըստ փուլերի, իսկ
զուգահեռաբար երկրաբանական ուսումնասիրությ ան աշ խատանքներ
կատարել ու դեպքում դրանց կատարման ժամանակացույցի:

2.2 Լիազոր մարմինը երաշ խպվոորում է, որ պայ մանագրի 2.1-ին
կետում նշված հանքավայրը կամ հանքավայ րի տեղամասը գրավ դրված,
վարձակպ ությ ան, անհատույց օգտագործման տրված չէ,
կառու ցապատված կամ կառու ցապատման իրավունքով ծանրաբեռնված
Հ է,ինչ պես նան արգել անքի տակ չ ի գտնվում:

23 «Պայ մանսգրի գործողության ընթացքում հանքավայրի
օգտագործման արդյունքում ընդերքօգտագործողի ստացած
2 ահու յ թը նրասեփականությ ունն է:

Յ. Կողմերի իրալունքները ն ատտտպանությ ունները

Յ.1 Լիաղոր մարմինը իրալունք ունի`

Յ.1.1 ընդերքօգտագործողից պահանջելու հանքավայրը
շահագործել ընդերքի օգտագործման ն սսհասնությ ան բնագավառում
ընդու նված ստանդարտներին, նորմերին ու կանոններին
համապատասխան.

Յ312 գրավոր զգուշացնելու նռն վաղաժամկետ լուծելու
պայ մանագիրն օրենսգրքի 30-րդ հոդվածի համաձայ ն.

3.13 ստուգել ու ընդերքօգտագործման ընթացքում երկրաբանական
ն մարկշեյ դերական փաստագրությ ան վարման լ իարժեքությունը,
օգտակար հանածոների պաշարների շարժի հաշվառման իրականացման
եսն տեղեկատվության ներկայ ացման, սահմանվա` պահանջների
կատարումը.

Յ1314 ստուգելու ընդերքօգտագործման վճարների օբյեկտ
համարվող փաստացի ծավպ ների չ ափքանակների, վճարների
հպշվարկման ն հաշվարկ-հաշվետվությ ունների ներկայ ացման կարգի
պահ անջ ների կատարումը.

Յ.15 ստուգել ու ընդերքօգտագործման պայ մանագրով նախատեսված
պար տավորությունների ո նախագծի պահանջների կատարումը`
բացառությ ամբ բնության Ան շրջակա միջավայրի պահպանությ ան
ոլորտում բնապահպանու թյան բնագավառի պետական կառավարման
լ իազոր մարմնի իրավասությունների.

Յ.1.6 պահանջել ու ընդերքօգտագործողից օգտակար հանածոների
պաշ արների լ իակատար կորզում ն հիմնական ու համատեղ գտնվող
օգտակար հանածոների ն դրանց ուղեկցող բաղադրամասերի ողջամիտ
եսն համալիր օգտագործում կամ դրանց պահեստավորումն ու
պահ պանու մը.

Յ.1.7 պահանջել ու ընդերքօգտագործողից ընդերքօգտագործման
իրավունքի ժամկետը լ րանալ ուց հետո կամ դրանից հրաժարվել ու
դեպքում նրանց տնօրինման տակ գտնվող երկրաբանական
տեղեկությ ունը Յամսվաընթացքում հանձնել լ իազոր մարմնին.

Յ18 իրականացնելու ընդերքի տրամադրված տեղամասում
երկրաբանական ուսումնասիրությ ուններ, բացառությ ամբ օգտակար
հանածոների հայ տնաբերման նպատակով, այդ մասին առնվազն 14 օր
սռաջ գրավոր իրազեկել ով ընդերքօգտագործման իրավունք կրողին.

Յ.1.9 ստուգվող սուբյ եկտի ներկայ սացուցչի մասնակցությ ամբ
անարգել մուտք գործելու ստուգվող սուբյեկտի գրասենյ պային,
արտադրական, ախսհեսմտայ ին, լ ատբորատր ն այլ տարածքներ ու
ստորաբաժանումներ.

Յ.1.10 ստու գման ընթացքում ստուգվող սուբյ եկտից
պահանջելու փաս տաթղթեր, տվյ պլ ներ, բացատրություններ,
տեղեկանքներ, ինչ պես նան վերցնելու փորձանմուշներ,
կատարել ու կապարակնքում ս չ ափագրումներ, որոնք
անմիջականորեն առնչվում են ստուգման նպատակներին.

Ց.1.11 ընդերքի օգտագործմա, ն պահպանության պետական
վերահսկողություն իրականացնելու տեսչական ստուգումների,
ստուգումների ն ուսումնասիրությունների միջոցով՝ «Հայ աստանի

-3-
Հանրապետությ ունում ստուգումների կազմակերպման ն անցկացման
մասին» Հայ աստանի Հանրապետությ ան օրենքով սահմանված կարգով
ես ընդերքի մասին Հայ աստանի Հանրապեռտության օրենսգրքի
դրույ թներին համապատասխան:

Յ.2 Լիաղոր մարմինը պատտպոր է`

Յ.2.1 ընդերքօգտագործողին սահմանված կարգով տրամադրել
հանքավայ րին վերաբերվող փաստաթղթերը.

Յ.2.2 գրավոր իրազեկել ընդերքօգտագործողին առնվազն 14 օր
առաջ ընդերքի տրամադրված տեղամասում երկրաբանական
ուսումնասիրությ ան աշ խատանքներ իրականացնել ու համար
օրենսգրքի 3-րդ հոդվածի 5-րդ կետով տրված համաձայ նությ ան մասին:

Յ.Յ Ընդերքօգտպործողն իրալունք ունի`

Յ.3Յ.1 բացառիկ իրավունքով կատարել ու երկրսբանական
ուսու մնակիրություն լ եռնահատկացման սահմաններում, իսկ
հատկացված ընդերքի տեղամասու մ` օ գտակ ար հանածոյի
արդյունահանում.

Յ.3Յ.2 մտնելու ընդերքի տեղամաս ն իրականացնել ու նամագծով
նախանեսված բոլոր աշ խտանքներն օգտակ ար հանածոյի
արդյ ու նսահանման նուսումնաիրությ ան նպատակով.

Յ.3Յ.3Յ օգտակար հանածոյի արդյ ու նահանման նպատակով
կառուցելու անհրաժեշտ շենքեր, շինություններ,
հաղորդակցությ ան ուղիներ, տեղադրելու սարքավորումներ,
փո խդրել ու ն հարստացնել ու արդյ ու նահանված օգտակար հանածոն.

Յ3Յ.4Ճ4 տնօրինել ու արդյ ու նահանված օգտակար հանածոն.

Յ.3Յ5 օրենսգրքի պահանջների պսհպանմամբ
հանքարդյ ունսհանման իրավունքի ընթացքում օգտագործել ու
սեփական գործունեության արդյունքում առաջացած արտադրական
լ ցակույ տերը.

Յ.3.6 իրեն տրամսդրված օգտակար հանածոյի արդյ ու նսհանման
իրավունքի շրջանակում երկրաբանական ուսումնասիրություն
իրականացնելու նպատակով քաղաքացիաիրավական պայ մանագրերի
կնքմամբ ներգրավելու երրորդ անձանց.

Յ.3.7 դիմելու լ իազոր մարմին օգտակար հանածոյի
արդյ ու նահանման պայ մանագրի պայ մանները փոփոխել ու նպատակով,
եթե հայ տնվել են Էապես նոր` նախկինում չ նախատեսված
հանգամանքներ.

Յ.3Յ.8 վաղաժամկետ հրաժարվել ու օգտակար հանածոյի
արդյ ու նահանման իրավունքից` կատարել ով պայ մանսգրով ն
օրենսգրքով նաատեսված պարտավորությունները:

Յ.4 Ընդերքօգտպգործողը պտտալոր է`

Յ.4.1 իրականացնել աշ խատանքներն օ գտակ ար հանածոյի
արդյ ու նահանման պայ մանագրի ս նախագծի պայ մաններին
համ ապատասխան.

Յ.4.2 կատարել լիազոր մարմնի ն այլ իրավասու պետական
մարմինների` օրենսդրու թյ ան պահանջների պահպանման նպատակով
տրված ցուցումները.

-4-
Յ.ձ4-Յ պահպանել օ գտակ ար հանածոյի արդյ ու նահանման,
տե ղափոխման ս վերամշ պման ընթացքում Հայ աստանի
Հանրապետությ ունում ընդունված ստանդարտների, նորմերի ու
կանոնների պահանջները.

Յ.4.4 ասխհովել օգտակար հանածոյի արդյ ունսհանման նաագծի
պահ անջ ների կատարումը.

3.4.5 վարել երկրսբանական, մարկշեյ դերական ն այլ
փաստագրություն, պահպանել դրանք ընդերքօգտագործման բոլոր
ձների աշ խատանքների ընթացքում.

Յ.4.6 վարել օգտակար հանածոների պաշարների ամենօրյ աշարժի
գրանցամատյ անը.

Յ.4.7 ներկայ ացնել լիազոր մարմին օգտակար հանածոների
պաշ արների շարժի վերաբերյ ալ եռամսյ ակային ն տարեկան
հաշվետվությ ունները.

Յ.4.8 հանձնել լ իազոր մարմնին անհրաժեշտ երկրաբանական
տեղեկությունը.

Յ49 հավաքել, պահպանել ն լիազոր մարմնին տրամսդրել
ուսումնասիրված, արդյ ունահանվա` ն ընդերքում կորսված
օգտակ ար հանածոների պաշ արների, դրանց պար ու նակած
բաղադրամասերի,որակի ու քանակի մասին տվյպլ ներ.

Յ.4.10ասահովել ընդերքօգտագործման հետ կապված աշխառսնքների
կատարման անվտանգությունը.

Յ.4.11 ապահովել ընդերքի, մթնոլ որտի, հողի, անտառների,ջրերի
ու բնու թյ ան ն շրջակամիջավայրի մյուսօբյ եկտների, ինչ պես նան
շինությունների ս այլ կառույցների պահ պանու թյունն
ընդերքօգտագործմա հետ կապված. աշխատանքների վնասակար
ազդեցությունից.

Յ.4.12 ապահովե բնության, պատմ ակ ան ն մշակույ թի
հուշարձանների պահ պանու թյունն ընդերքօգտագործման հետ
կապված աշ խատանքների վնասակար ազդեցությունից.

Յ.4.13ապահովե շրջակա միջավայրի վրա ազդեցության
փորձաքննությ ան եզրակացությ ամբ նախատեսված պայ մանները.

Յ.4.14նախագծի ն Օգտակար հանածոյի արդյ ու նահանման
պայ մանագրի համաձայ ն վերականգնել ն բարել ավել
ընդերքօգտագործման հետնանքով խախտվ ած հողամասերը
(ռեկու լ տիվացիապ), ինչ պես նան դրանք պի տանի դարձնել
տնտեսու թյ ան մեջ օգտագործման համար կամ բերել անվտանգ վիճակի.

Ց.4.15տեղեկացնել լիազոր մարմնին օգտակար հանածոյի
արդյ ու նահանման պայ մանագրում չնշված օգտակար հանածոների
կու տպկումների հայ տնտբերման մասին դրանց հայ տնաբերումից
հետո`14օրվաընթացքում.

Յ.4.16նոր հայ տնաբերված օգտակար հանածոների արդյ ու նահանում
չիրականացնել ու դեպքում իրականացնել դրա պահու ստավորումը
կառավարու թյ ան սահմանած կարգով.

Յ.4.17ապահովել հանքի փակման ծրագրի, այդ թվում` հանքի
փակումից հետո աշ խտուժի սոցիալ ական մեղմացման նախատեսվող
միջոցառումների իրականացումը.

-5-
Յ.4.18ապահովել փակվող հանքի անմիջական ազդեցությ ան
գոտում գտնվող համայ նքների սոցիալ -տնտեսական մեղմացման
նախատեսվող միջոցառումների իրականացումը.

Յ.4.19ապահովել օգտակար հանածոյի արդյ ունսհանված տաածքի,
արդյ ու նահանման ընթացքում առաջացած արտադրական լ ցակույ տերի
տեղսդիրքի Ա դրանց հարակից համայ նքների բնակչության
անվտանգու թյ ան ս առողջության ապահ ովման նպատակով
մշ տադիտարկու մների համար նախատեսված վճարի վճարումը.

Յ.4.20 ոչ ուշ, քան հինգ տարին մեկ անգամ շահագործվող
հանքավայ րում (տեղամասում) կոնդիցիաները ն պաշարները ենթարկել
վերագնահատման ն ներկայ ացնել լ իազոր մարմնի վերահաստատմանը.

Յ.4.21 ընդերքօգտագործման իրավունքի ժամկետը լ րանպ ուց
հետտ կամ դրանից հրաժարվելու դեպքում իր տնօրինման տակ
գտնվող երկրաբանական տեղեկությունը
Յամսվաընթացքում սահմանված կարգով հանձնել լ իազոր մարմնին.

Յ.4.22 տեղեկացնել ընդերքօգտագործման իրավունքի
իրավահաջորդությ ան մասին լ իազոր մարմնին վերակազմակերպման
գրանցման պահից 14օրվաընթացքում.

Յ.4.23 սկսել աշխատանքները սսհմանված կարգով հողհատկացման
իրավու նքի տրամադրումից հետո.

Յ.4.24 թու յ լ ատրել լիազոր մարմնին ստուգման նպատակով
անարգել մուտք գործելու գրասենյ ակային, արտադրական,
պահեստպյ ին, լ աբորատոր նայ տարածքներ ու ստորաբաժանումներ.

Յ.4.25 տրամադրել լիազոր մարմնին ստուգման ընթացքում
պռահանջվող փաս տաթղթեր, տվյ պ ներ, բացատրություններ,
տեղեկանքներ, ինչ պես նան թույ լ ատրել վերցնել ու փորձանմուշներ,
կատարել կապարպկնքում ն չ ախգրումներ, որոնք անմիջականորեն
առնչվում են ստուգման նպատակներին.

Յ.4.26կատարել Հայ աստանի Հանրապետության օրենքներով
սահմանված բոլ որ պարտականությ ունները.

4. Զգուշացում

41 Լիազոր մարմինը, օրենսգրքի 30րդ հոդվածի համաձայ ն,
կարող է ընդերքօգտագործողին տալ զգուշացում, եթե նատ

41.1 չի կատարում օրենսգրքով նախատեսված
պար տավորությ ունները.

412 չի կատարում ընդերքօգտագործման իրավունքի
պայ մանները, այդ թվում՝ պայ մանագրով, նախագծով
ընդերքօգտագործման իրավու նքով նախատեսված
իր պարտավորությունների իրականացմանն առնչվող պայ մանները`
բացառությ ամբ օրենսգրքով սահմանված դեպքերի

41Յ չի վճարել օրենքով նախատեսված վճարները` սահմանված
օրվանից մեկ ամսվաընթացքու մ:

4.2 Լիազոր մարմինն իրավունք չունի որոշում ընդունելու
ընդերքօգտագործման իրավունքի դադարեցման մասին, եթե

-6-
իրավունք կրողը զգուշացման մասին ծանուցումը ստանալ ուց հե-
տո`ոչ ավել ի, քան 9900օրվաընթացքում վերացրել է նշված հիմքերը:

5. Յաշվետլու թյ ուններ ն տեղեկություն

5.1 Ընդերքօգտագործման իրավունք կրողը լիազոր մարմին
օրենսգրքով, այլ օրենքներով սահմանված կարգերով պարտավոր է
ներկայ ացնել հետնյ ալ հաշվետվությ ունները ն
տեղեկությունները`

5.1.1 ընդերքօգտագործման բնագավառում բնօգտագործման
ճարների հաշվարկ-հաշվետվություն.

Շ

5.1.2 օ գտակ ար հանածոների պաշ արների տարեկան
հաշվետվություն (5-ՕՀՊՅ).

5.1.3

5.2 Հաշվետվությունների ձների փոփիման դեպքում լիազոր
մարմինը պարտավոր է այդ մասին տեղեկացնել

ընդերքօգտագործողին` փոփոխությունների կատարման պահից
մեկամսյ աժամկետում:

53 Ընդերքօգտագործողը սսհմանված վճարներ, վերսբերյպ
տեղեկատվությունը լ իազոր մարմին է ներկայ ացնում Հայ աստանի
Հանրապետության օրենսդրու թյ ամբ նախատեսված ժամկետներում,
կարգով նձնով:

6. Պսյ մանագրի ու ժի մեջ մտնել ը, գործողու թյ ան ժակետը ն
լուծումը

6 Պայ մանսգիրն ուժի մեջ է մտնում կնքման պփհից ն գործում
ԱԼ տՎուԹ) ան գործողությ ան ամբողջ ժամանակատասվածում, եթե
սգրով սսհմանված հիմքերով պայ մանագիրը վաղաժամկետ չի

" Պայ մանսգիրը գործում է նան ժամկետի կամ
բ տրամադրված ընդերքի տեղամասի սահմանված
փոփոխության դեպքում: Եթե երկարաձգվել է
ության պայմանների փոփոիությ ամբ, ապա պայ մանագիրը
կում է գործել ՝ հաշվի առնել ով պ դ փոփոխություններ
Պայ մանագիրը կարող է լուծվել ՝
.1 լ իազոր մարմնի նախձեռնությ ամբ՝`ընդերքօգտագործողի
ողմից պայ մանագրի դրույ թների խախմման դեպքում. |
6.32 ընդերքօգտագործողի նախձ եռնությ ամբ
ընդերքօգտագործողի կողմից ընդերքօգտագործման իրավունքի
օբյ եկտ հանդիսացող ընդերքի ամբողջ տեղամասից հրաժարվել ու
դ
հ

ՏԵՏԷ-
:՝-
իվ
՞
Յ

Թ

--

եպքում դիմում ներկայացնելու ն լ իազոր մարմնի կողմից
րաժարման հավաստագիր տրամադրել ու դեպքում.
6.3Յ թու յ լ տվու թյ ան ժամկետի ավարտի դեպքու մ:
64 Լիազոր մարմնի կողմից թույլտվությունն օրենսգրքով
սահմանված դեպքերում նե կարգով վաղաժամկետ դադարեցվել ու
դեպքում պայ մանագիրը համարվում է լուծված:

7. Պսյ մանագրում փոփխություն կառտել ու հիմքերը

Լրսհետտփու զման ն (կամ) 2շսհսգործական հետափու զման
արդյունքում հանքավայրում պաշարների էական փոփոխության,
հանքավայ րի լ եռնաերկրսաբանական, տեխնիկատնտեսական պայ մանների
զգայի փոփոխման դեպքում ընդերքօգտագործողի սռսջարկությ ամբ
լ իազոր մարմինը կարող է ընդերքօգտագործման իրավունքը ձնավորող
փաս տաթղթերում կատարել համապատասխան փոփոխություններ:
Հանքավայ րի շահագործման փոփոխված պայ մանները ներկայ ացվում
են առանձին (հավել ված ---:

8. Անհաղթահարել ի ուժի, ինչ պես նաւ կողմերի
գործունեու թյ ան հետչ կավպլած դեպքեր

Պայ մանագրով պարտավորությ ուններն ամբողջությամբ կամ
մասնակիորեն չ կատարելու դեպքում կողմերն ազատվում են
պատաս խան ատվու թյունից, եթե դա եղել է անհաղթահարելի ուժի
ազդեցության արդյունք, որը ծագել է սույն պայ մանսգիրը
կնքելուց հետո, ն որը կողմերը չէին կարող կանխատեսել կամ
կանխարգել ել: Այ դպիսի իրավիճակներ են` հրդեհների,
ջրհեղեղների, երկրաշարժերի, փոթորիկների կամ այլ բնական
աղետների, ինչ պես նան պայ թյունների, պատեր ազմի,
ահաբեկչու թյ ան, քաղաքացիական պատերազմի, անկարգությ ունների,
ապս տամբու թյ ան, ազգայ նացման ն այլ դեպքեր, որոնք անհնարին են
դարձնում սույն պայ մանագրով նախատեսված
պար տավորու թյ ունների կատարումը:

9. Վեճերի լուծումը

Պայ մանագրի կատարման ընթացքում կողմերի միջն առաջացած
վեճերը լուծվում են բանակցությ ունների միջոցով:
Համաձայ նություն ձեռք չբերվելու դեպքում վեճերի լուծումը
կատարվում է դատական կարգով:

10.'.Ծանուցում

Պայ մանագրի գործողության ընթացքում կողմերի միջն
ծանուցումները, հաղորդումների կատարումը համարվում է
պատշ աճ, եթե կատարված է գրավոր ն տրված է առձեռն, կամ ու ղարկված
է պատվիրված նամակով կամ էլ եկտրոնայ ին փոստով կամ կատարված է
փոխանցում Ֆաքսի միջոցով կողմի ստորն նշված հասցեով կամ այդ
նպատակով կողմի նշա. մեկ այ հասցեով, ընդ որում
յուրաքանչյուր դեպքում պետք է առկալ ինի գրավոր ստացական,որը
կարող է փոխանցվել էլ եկտրոնայ ին փոստի կամ ֆաքսի միջոցով:

11.Այ լ դրույ թներ
11.1 Սույն պայմանագրի հավել վածները կազմում են նրա
անբաժանել ի մասը:
112 Սույն պայ մանագիրը կազմված է Յ օրինակից` հայերեն
լեզվով,որոնք ու նեն հավասարազոր իրավաբանական ուժ:
11.3 Պայմանագրին կցվում է հավելված` Կ 1 ֆինանսական առաջարկները ն
ընդերքօգտագործման վճարները 2. էջից:

12. Կողմերի գտնվելու վայրը, բանկային վավերապայմանները ն
ստորագրությունները

Լիազոր մարմին ՀՀ էներգետիկայի ն բնական պաշարների նախարարություն

ՀՀ. Երնան 0010, Հանրապետության հրապարակ, Կառավարության տուն 2
(փոստային դասիչը, գտնվելու վայրը)
հեռ.521-964, ֆաքս՝ (37410) 526-365: Ֆին. նախ. գործառն. վարչ. հ/հ900011009082
(հեռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ)

Ընդերքօգտագործող՝ «Ֆորչն Ռիզորսիս» ՍՊԸ ք. Երնան Ամառանոցային 2/5:

(փոստային դասիչը, գտնվելու վայրը.)
հեռ. /37410/ 65.04.43, «Արցախբանկ» ՓԲԸ, հ/հ 223076015419, հվհհ 02806526
1րեռախոսահամարները, հեռագրային դասիչները, հաշվարկային հաշիվ, հարկային կր Ր

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝

ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ՖՈՐՉՆ ՌԻԶՈՐՍԻՍ» ՍՊԸ
(կազմակերպության անվանումը)

ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ ՉԱՈՒ ՔԻՄ ՔԱՈԽ

(անունը, ազգանունը) (անունը, ազգանունը)

Հավելված ԽԻ 1
օգտակար հանածոյի արդյունահանման
«22» 2012թ. Վ ՊՎ-169

ընդերքօգտագործման պայմանագրի

ՖԻՆԱՆՍԱԿԱՆ ԱՌԱՋԱՐԿՆԵՐԸ ԵՎ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՎՃԱՐՆԵՐԸ

1. Ըսդերքօգտագործողի կողմից օգտակար հանածոների արդյունահանման

նպատակով ֆինանսական առաջարկներ

հ/հ Աշխատանքների անվանումը Գումարը
հազ. դրամ
1. | Ըսդերքօգտագործման փաստաթղթերի փաթեթի
ձնակերպերպում՝
ա) հանքարդյունահանման լիցենզիայի (հատուկ լիցենզիայի) 10000.0
տարեկան պետական տուրքի գումարը
ընդերքօգտագործման նախագծի մշակում, փորձաքննության
անցկացում 9666.205
2. | շինարարության տարածքի նախապատրաստում 6782.929
Յ. | շինարարության հիմնական օբյեկտներ 485.084.295
4. | օժանդակ ն սպասարկման օբյեկտներ 43.643.034
5. | էներգետիկ տնտեսության օբյեկտներ 13.096.143
6. | տրանսպորտային տնտեսության ն կապի օբյեկտներ 22.716.675
ոով Ջրամատակարարման, կոյուղու, ջրամատակարարման Ա 24.577.319
` | գազամատակարարման արտաքին ցանցեր ն կառուցվածքներ
8. | տարածքի բարեկարգում ս կանաչապատում 11.232.000
9. | ժամանակավոր շենքեր ն շինություններ 6.926.923
10.| այլ ծախսեր 2.602.003
մ կառուցվող ձեռնարկության տնօրնության պահպանման 3.370.449
| ծախսեր ն հեղինակային հսկողություն
12.| շահագործական կադրերի պատրաստում 900.000
Դ Ընդամենը 630.607.975.

2. Պետական տուրքի ն ընդերքօգտագործման վճարներ
2.1 ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից Հայաստանի
Հանրապետության պետական բյուջե վճարում են պարտադիր վճարներ (բնապահպա-
նական, բնօգտագործման կամ ռոյալթի)՝ «Բնապահպանական Ա բնօգտագործման
մասին» Հայաստանի Հանրապետության օրենքով սահմանված կարգով ն չափով.

2.2 ընդերքօգտագործման թույլտվության դիմաց ընդերքօգտագործողների կողմից
Հայաստանի Հանրապետության պետական բյուջե վճարվում է տարեկան պետական
տուրք՝ համաձայն «Պետական տուրքի մասին» Հայաստանի Հանրապետության օրենքով
սահմանված կարգով ն չափով:

-10-

3. Բնության ն շրջակա միջավայրի դրամագլխին ն օգտակար հանածոյի արդյու-
նահանված տարածքի, արդյունահանման ընթացքում առաջացած արտադրական
լցակույտերի տեղադիրքի ն դրանց հարակից համայնքների բնակչության անվտան-
գության ն առողջության ապահովման նպատակով մշտադիտարկումների վճարներ

3.1. ընդերքօգտագործման դիմաց ընդերքօգտագործողների կողմից բնության ս
շրջակա միջավայրի դրամագլխի  վճարներ՝ Հայաստանի Հանրապետության
օրենսդրությամբ սահմանված չափով Ա վճարման կարգով.

3.1.1Լիցենզառուն . պարտավոր ե Հայաստանի Հանրապետության

կառավարության 2003 թվականի օգոստոսի 14-ի ԻԱ28-Ն որոշմամբ

սահմանված կարգով նախնական ն ընթացիկ հատկացումներ կատարել
շրջակա միջավայրի պահպանության դրամագլխին:

312 Դրամագլխին նախնական հատկացումը Լիցենզառուի կողմից

(Պայմանագրի ստորագրման օրվանից հետո մեկ ամսվա ընթացքում)

կատարվում է 4174.35 հազ դրամ:

313 Դրամագլխին ընթացիկ հատկացումները կատարվում են հետնյալ

ժամանակացույցին համապատասխան, սկսած 2010-2032թթ 2 ներառյալ՝

տարեկան 1028.46 հազ դրամ:

32 օգտակար հանածոյի արդյունահանված տարածքի, արդյունահանման
ընթացքում առաջացած արտադրական լցակույտերի տեղադիրքի ն դրանց
հարակից համայնքների բնակչության անվտանգության ն առողջության
ապահովման նպատակով մշտադիտարկումների վճար՝ Հայաստանի
Հանրապետության օրենսդրությամբ սահմանված չափով ն վճարման կարգով.

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝

ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ՖՈՐՉՆ ՌԻԶՈՐՍԻՍ» ՍՊԸ
(կազմակերպության անվանումը)

ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ ՉԱՈՒ ՔԻՄ ՔԱՈՒ

-------անունը, ազգանուն (անունը, ազգանունը)
«655855
ԼՆ ՅՈՏ

----ետորագրությունը)

ի 2 մբա22-. 2012թ.

արլ»

Հավելված Վ2
օգտակար հանածոյի արդյունահանման

«22» 2012թ. Կ ՊՎ-169
ընդերճօգտագործման պայմանագրի
ՀԱՏՈՒԿ ՊԱՅՄԱՆՆԵՐ

1. Ընդերքօգտագործողը պարտավոր է՝

ա) մինչն գործունեության իրականացումը ՀՀ. օրենսդրությամբ սահմանված: կարգով
ստանալ ՀՀ (կառավարության որոշումը հողերի գործառնական նշանակության
փոփոխության վերաբերյալ (լցակույտային տնտեսության տարածքներ Ա այլն).

բ) հաշվի առնելով այն հանգամանքը, որ հանքավայրը գտնվում Է բնակավայրի,
ինժեներական ենթակառույցների, հաղորդակցուղիների, գերեզմանոցի անմիջական
հարնանությամբ՝ մինչն հանքարդյունահանման աշխատանքների սկսելն ապահովել
«Կոնցեսիայի մասին» ՀՀ օրենքի 70-րդ հոդվածի պահանջների կատարումը.

Գ) մինչն հանքարդյունահանման՝ աշխատանքների սկսելը վերանայել հողային,
Ժայռային մակաբացման ապարների արտաքին լցակույտի տեղադիրքը ն տալ
նախագծային լուծումներ: Նախագիծը ներկայացնել լիազոր մարմեին՝ փորձաքննության.

դ) մինչն 2009 թվականի վերջը հանքաքարի հարստացման նախագիծը ներկայացնել
ՀՀ կառավարության լիազորված մարմիններին՝ սահմանված կարգով փորձաքննություններ
կատարելու համար:

2. Ընդերքօգտագործողի կողմից վերը նշված պայմանների չկատարման դեպքում լիազոր
մարմինն իրավունք ունի միակողմանի լուծել սույն պայմանագիրը:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝
ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ՖՈՐՉՆ ՌԻԶՈՐՍԻՍ» ՍՊԸ
(կազմակերպության անվանումը)

ԱՐՄԵՆ ՄՈՎՍԻՍՅԱՆ ՉԱՈՒ ՔԻՄ ՔԱՈՒ
ՇՇ----անունը, ազգանուն -- (անունը, ազգանունը)`

ՓՈՓՈԽՈՒԹՅՈՒՆ
ՕԳՏԱԿԱՐ ՀԱՆԱԾՈՅի ԱՐԴՅՈՒՆԱՀԱՆՄԱՆ ՆՊԱՏԱԿՈՎ 2012 ԹՎԱԿԱՆԻ
ՀՈԿՏԵՄԲԵՐԻ 20-Ի ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՄԱՆ ՊՎ-169 ՊԱՅՄԱՆԱԳՐԻ

ք. Երնան «/2 74120044 6 205թ.

Հիմք ընդունելով ՀՀ էներգետիկայի ն բնական պաշարների նախարարի

/2. /2. 2015թ. Վ 50.5 -Ա հրամանը, «Ֆորչն Ռիզորսիս» ՍՊԸ-ի օգտակար
հանածոյի արդյունահանման նպատակով ընդերքօգտագործման ՊՎ-169
պայմանագրի` «որոնք հատակագծի վրա Ա ըստ խորության սահմանափակվում են
հետնյալ կոորդինատներով» տողում՝ «1.4-4487397 ՝/-8781020, 2. ««4487080
38481780, 3.4-4486800 /-8481988, 4.4-4486427 ՝"(-8481863, 5. 4486985
3/58481180» կոորդինատները փոխարինել՝ «1.2«-4487390 "/-8480918, 2.24487073
358481678, 3.24486793 (-8481886, 4.24-4486420 58481761, 5.2-4486978
18481078 «ՃՋԽ: 7Մ/ՇՏ-84» կոորդինատային համակարգի» կոորդինատներով ս.
բառերով:

Սույն փոփոխությունը համարվում է՝ օգտակար հանածոյի արդյունահանման
նպատակով ընդերքօգտագործման ՊՎ-169 պայմանագրի անբաժանելի մասը:

ՀՀ ԷՆԵՐԳԵՏԻԿԱՅԻ ԵՎ ԲՆԱԿԱՆ ԸՆԴԵՐՔՕԳՏԱԳՈՐԾՈՂ՝

ՊԱՇԱՐՆԵՐԻ ՆԱԽԱՐԱՐ՝ «ՖՈՐՉՆ ՌԻԶՈՐՍԻՍ» ՍՊԸ
(կազմակերպության անվանումը)

ԵՐՎԱՆԴ ԶԱԽԱՐՅԱՆ »
(անունը, ազգանունը) (անունը, «նզգածումը)

23

Ծ-----նտորազ

«/4». (աա աա4 2015թ. «4

Կ.Տ.

-14-
